Citation Nr: 0939256	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-24 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for hearing loss and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran served on active duty from January 1969 to 
October 1971.  He served in the Republic of Vietnam from June 
1969 to June 1970. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 decision of the RO that denied the 
Veteran's claims.  In January 2006, these issues were 
remanded for the issuance of a statement of the case and, 
subsequently, the Veteran filed a timely appeal to the Board.

Relevant to the Veteran's hearing loss claim, the Board notes 
that evidence associated with the claims file since the 
issuance of the prior final denial in October 2001 includes 
additional service personnel records, which were received in 
April 2004.  Applicable regulations provide that, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of the 
same section (which defines new and material evidence).  The 
regulation further identifies service records related to a 
claimed in-service event, injury, or disease as relevant 
service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  As such, new and material evidence is not 
needed to reopen a previously denied claim when relevant 
service treatment records and/or any other relevant service 
department records are received after a prior final denial.  
Rather, the claim is simply reviewed on a de novo basis.  In 
the instant case, the Board finds that the newly received 
service treatment records are duplicative of those considered 
in connection with the Veteran's previous claim that was 
denied in the October 2001 rating decision.  In this regard, 
the newly received records, as well as those previously of 
record, show that the Veteran operated and maintained heavy 
equipment during service.  Therefore, while such relate to an 
in-service event, injury, or disease relevant to the 
Veteran's claimed hearing loss, such evidence was already of 
record at the time of the prior final denial.  Therefore, the 
newly received service personnel records fall outside of the 
scope of 38 C.F.R. § 3.156(c) and, as such, new and material 
evidence is required in order to reopen the Veteran's claim.

The issues of entitlement to service connection for 
hypertension and bilateral hearing loss are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  In an October 2001 decision, the RO denied the Veteran's 
claim of entitlement to service connection for hearing loss; 
the Veteran was notified of this decision but he did not 
appeal and the decision became final.  

2.  The evidence added to the record since the October 2001 
RO decision denying service connection for hearing loss is 
not cumulative or redundant, and when considered with 
previous evidence of record, relates to an unestablished fact 
and raises a reasonable possibility of substantiating the 
claim.  


CONCLUSION OF LAW

Subsequent to the final October 2001 RO decision, new and 
material evidence has been received to reopen the claim for 
service connection for hearing loss.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision to reopen the Veteran's claim of 
entitlement to service connection for hearing loss is 
completely favorable and, in that regard, no further action 
is required to comply with the Veterans Claims Assistance Act 
of 2000 (VCAA) and implementing regulations.  Consideration 
of the merits of the Veteran's claims is deferred, however, 
pending additional development consistent with the VCAA.

In an October 2001 decision, the RO denied the Veteran's 
claim of entitlement to service connection for hearing loss; 
the Veteran was notified of this decision but he did not 
appeal and the decision became final.  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c); 38 C.F.R. § 20.1100; see also Hayslip v. Principi, 
364 F.3d 1321 (Fed. Cir. 2004).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

For the purpose of determining whether a case should be 
reopened, the credibility of the evidence added to the record 
is to be presumed, unless the evidence is inherently 
incredible or consists of statements which are beyond the 
competence of the person making them.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  

The evidence submitted since the October 2001 RO decision 
includes treatment records and statements submitted by the 
Veteran in support of the claim.  Of particular significance 
is a treatment report dated in January 2007 indicting that 
the Veteran suffers from bilateral hearing loss and that he 
was fitted for hearing aids in connection with the condition.  
In addition, the Veteran reported significant exposure to 
noise in service without the benefit of hearing protection.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and is not cumulative or 
redundant in nature.  The Board finds that the evidence is 
new and material and the claim is therefore reopened.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received and the claim of 
entitlement to  service connection for hearing loss is 
reopened; the appeal is allowed to this extent only.  


REMAND

After a careful review of the claims folder, the Board finds 
that the Veteran's claims must be remanded for further 
action.

In February 2007, the Veteran was afforded a VA examination 
in connection with his diabetes mellitus.  As part of the 
examination, the examiner was asked to identify possible 
diabetes-related conditions.  In response, the examiner 
indicated that the Veteran had essential hypertension.  The 
examiner also indicated that the Veteran's hypertension was 
not a complication of the diabetes.  The examiner also, 
however, noted that the Veteran's claims file had not been 
made available for the examiner's review.  

In this regard, the Board notes that VA's duty to assist 
requires a "thorough and contemporaneous medical 
examination" that is sufficient to ascertain the current 
level of disability, and accounts for its history.  Floyd v. 
Brown, 9 Vet. App. 88, 93 (1995).  This medical examination 
must consider the records of prior medical examinations and 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the Veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  The Veteran's service medical records and other 
related documents should be reviewed by the examiner, thereby 
enabling him to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. 
App. 31, 35 (1999) (error for Board to rely on inadequate 
examination).  

With respect to the Veteran's hearing loss claim, the Board 
notes that the Veteran has been indicated to have hearing 
loss and has been fitted with hearing aids.  The Veteran also 
indicated that that he was exposed to high levels of noise in 
service in his position maintaining and operating heavy 
equipment.  The Veteran has not been afforded a VA 
examination in connection with his claim.  

Based on the foregoing, the Board finds that these matters 
should be remanded, and that the upon remand, the RO should 
arrange for the Veteran's claims file to be reviewed by the 
physician who prepared the February 2007 examination report 
(or a suitable substitute if this physician is unavailable), 
for the purpose of preparing an addendum that addresses 
whether the Veteran's diagnosed hypertension had its onset in 
service or within one year of service, or is secondary to his 
service-connected diabetes mellitus.  In connection with this 
opinion, the examiner should be requested to indicate that 
the Veteran's claims file had been reviewed in connection 
with his report.  The Veteran should also be afforded a VA 
examination in connection with his hearing loss claim.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159.  

Prior to affording the Veteran an additional VA examination, 
the RO should obtain any outstanding treatment records.  
Here, the Board notes that the Veteran has been treated at 
the Nashville VA Medical Center.  Records from this facility 
dated since February 2008 should be associated with his 
claims file.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO/AMC should take appropriate 
steps to contact the Veteran and request 
that he identify all VA and non-VA health 
care providers, other than those already 
associated with the claims file, that 
have treated him since service for 
hearing loss and hypertension.  This 
should specifically include treatment 
records from the Nashville VA Medical 
Center, dated since February 2008.  The 
aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  After all available records have been 
associated with the claims file, the 
RO/AMC should arrange for the Veteran's 
claims file to be reviewed by the 
physician who prepared the February 2007 
VA examination report (or a suitable 
substitute if that physician is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the Veteran's diagnosed 
hypertension had its onset in service or 
within one year of service, or is caused 
or aggravated by his service-connected 
diabetes mellitus.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician, and the physician's report 
should reflect consideration of the 
Veteran's documented medical history and 
assertions.  The report should contain a 
detailed account of any manifestations of 
hypertension found to be present, and the 
examination should specify the diagnosis.  
The physician should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., 50 percent or greater 
probability) that such disability is due 
to the Veteran's service (to include 
onset in service or within one year of 
service) or was caused or aggravated by a 
service-connected disability, to include 
his diabetes mellitus. The examiner must 
provide analysis and explanation in 
support of any conclusions reached.  

The physician should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran to undergo a VA audiological 
examination in order to address whether 
the Veteran has hearing loss that is 
related to or had its onset during 
service.  It is imperative that the 
examiner who is designated to examine the 
Veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary special studies or tests should 
be accomplished.  The report of 
examination should contain a detailed 
account of all manifestations of any 
hearing loss found to be present.  In 
addition, the examiner should 
specifically offer an opinion as to 
whether it is at least as likely as not 
that the Veteran's hearing loss had its 
onset in service or as a result of 
service, to include his in-service noise 
exposure as a heavy equipment operator.  
The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.

4.  After completion of the foregoing, 
the RO should again review the claims.  
If any determination remains adverse, the 
Veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


